Citation Nr: 1723274	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  05-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  For the period prior to July 11, 2013, entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  Because that VLJ is no longer employed by the Board, the Veteran was offered an opportunity for a new Board hearing.  In September 2015, the Veteran replied that he did not wish to have a new hearing.

In December 2009, August 2011, June 2013, and March 2016, the Board remanded the Veteran's PTSD claim for further development, which has been completed. Stegall v. West, 11 Vet. App. 268, 271 (1998).

By way of brief background, a September 2013 Board decision denied entitlement to an initial rating in excess of 30 percent prior to July 11, 2013, and granted a 70 percent rating effective July 11, 2013.  It also remanded for further development the issue of entitlement to a TDIU as part and parcel to the initial rating claim (citing a July 2013 VA examination).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A February 2014 order of the Court of Appeals for Veterans Claims granted a joint motion by the parties to vacate and remand that part of the September 2013 Board decision that denied entitlement to an initial rating in excess of 30 percent for the period prior to July 11, 2013.  

An August 2014 Board decision denied the claim for a higher PTSD rating (the TDIU issue had not yet been returned from the RO).  

A July 2015 Court order granted another joint motion by the parties to vacate the Board decision and to remand the matter to the Board for further review consistent with that motion. 


FINDINGS OF FACT

1.  The service-connected PTSD manifested as occupational and social impairment with reduced reliability and productivity prior to July 11, 2013.

2.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for the service-connected PTSD have been met prior to July 11, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 9411.  

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

March 2006 and April 2006 letters provided proper notice with regard to the initial increased rating claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in April 2007, February 2010, and July 2013.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Decision

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating prior to July 11, 2013 in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  


Merits of the Increased Rating Claim

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].
GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Rating Prior to July 11, 2013

In a rating decision in May 2007, the RO granted service connection for posttraumatic stress disorder and assigned an initial rating of 30 percent, effective December 30, 2004, the effective date for the grant of service connection.

On a private psychiatric evaluation in July 2005, the Veteran complained of chronic insomnia, agitation, paranoia, and a startle reaction, as well as flashbacks, nightmares, and recurring thoughts regarding his combat experiences while serving in the Vietnam.  On mental status examination, the Veteran was fully oriented and demonstrated appropriate recall, but he stated that he was easily distracted.  He had a tense, apprehensive, and sad mood.  He stated that he had experienced suicidal ideation, but denied any active ideation or plans. 

Private medical records through July 2007 show that the Veteran complained of almost the same symptoms.  The Veteran stated the medication had decreased his anxiety and improved his sleep.  The Veteran also stated that his relationship with his wife had improved, that he had regular contact with his children and his parents, whom he and his siblings cared for.  He stated that he was better able to handle his frustration with co-workers.  The Veteran denied either homicidal or suicidal ideation, and the mental status evaluations were essentially normal.

VA records from November 2005 to December 2009 show that the Veteran symptoms had not changed.  He stated that he enjoyed the support of his wife, children, and grandchildren.  He also stated that his medication helped to alleviate his symptoms.  He stated that he did have ongoing frustration with co-workers.  The Veteran described symptoms of depression related to the deaths of several family members, including his father-in-law, mother, brother, and nephew.  

The GAF scores were 60 in August 2006, in November 2006, in April 2007, in July 2007, in September 2007, in January 2008, in March 2008, in May 2008, in September 2008, in November 2008, and in December 2009.  The GAF scores were 58 in August 2008, in July 2009, and in October 2009.  The GAF scores were 57 in March 2009 and in April 2009.  The mental status evaluations were essentially normal, except for the Veteran's mood, which was described as anxious and dysphoric, and his judgment and insight described as fair.

On VA examination in April 2007, the Veteran complained of PTSD symptoms, including a sleep impairment, nightmares, flashbacks, hypervigilance as checking for locked doors, self-isolation, anger, irritability, and a startle response to loud noises.  On mental status evaluation, the Veteran was dressed appropriately.  He was groomed and oriented.  He was withdrawn with a sad mood and blunted effect.  Concentration was intact.  Speech was slow with a normal volume.  The Veteran did not describe panic attacks, delusions, hallucinations, illusions, or obsessive rituals.  His thought process was sparse but intact.  His recent and remote memory was intact.  He demonstrated no impairment of judgment or abstract thinking.  He reported no homicidal or suicidal ideation.

In April 2009, the Veteran testified that he had symptoms of anger, strained relationships with his co-workers, a preference to work by himself, frequent nightmares and flashbacks, sleep impairment, and difficulties in his marriage. 
On VA examination in February 2010, the Veteran stated that his therapy sessions and medications helped to improve his symptoms of posttraumatic stress disorder.  
The Veteran stated that he had a good relationship with his wife and children and that he enjoyed recreational hunting and fishing with friends.  He stated that he had anxiety attacks three times a month.  The Veteran denied a history of violence or assaultiveness, but he did describe an incident within the year in which he physically confronted an individual over a minor misunderstanding.  On mental status evaluation, the Veteran appeared clean, and neatly groomed.  Psychomotor activity and speech were unremarkable.  The Veteran's attitude was cooperative.  Affect was appropriate.  His mood was anxious and he was easily distracted.  He was oriented.  There were no delusions, hallucinations, or obsessive rituals.  Judgment and insight were intact.  There was no homicidal or suicidal ideation.  The Veteran's impulse control was assessed as impaired.  The VA examiner described the Veteran's PTSD symptoms as producing reduced reliability and productivity, due to such symptoms as irritability and poor sleep, which affected his social and occupational relationships and physical health.

In May 2012 VA treatment records, the Veteran stated that stress at work triggers his PTSD symptoms, including intrusive thoughts, hypervigilance, isolation and avoidance.  The examiner noted that the PTSD symptoms in part with increased occupational demands make it difficult for the Veteran to maintain gainful employment.

VA records in February 2013 show that the Veteran's mental status evaluation was largely consistent with other evaluations, except for the description of the Veteran's mood as dysphoric, but improved.  The Veteran described a stable relationship with his wife and keeping busy with household projects.  A GAF score of 62 was assigned.

VA treatment records dated May 2013 reflect that the Veteran experienced a worsening of irritability, anxiety, hypervigilance, sleep disturbance and nightmares, after witnessing a firefight in Mexico.  The Veteran reported a stable relationship with his wife and denied suicidal or homicidal ideation, mania, physical aggression, psychosis or use of illegal substances.
Giving benefit of the doubt to the Veteran, the Board finds a 50 percent rating warranted for the pendency of the appeals period prior to July 11, 2013.  While there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder has not been demonstrated at any time during this rating period.

The evidence particularly supports occupational and social impairment with reduced reliability and productivity, with disturbances of mood and difficulty and difficulty establishing effective work and social relationships.

As stated, in July 2005, the Veteran complained of chronic insomnia, agitation, paranoia, and a startle reaction, as well as flashbacks, nightmares, and recurring thoughts regarding his combat experiences while serving in the Vietnam.  On mental status examination, the Veteran was fully oriented and demonstrated appropriate recall, but he stated that he was easily distracted.  He had a tense, apprehensive, and sad mood.  He stated that he had experienced suicidal ideation, but denied any active ideation or plans. 

Private medical records through July 2007 show that the Veteran complained of almost the same symptoms.  The Veteran stated the medication had decreased his anxiety and improved his sleep.  The Veteran also stated that his relationship with his wife had improved, that he had regular contact with his children and his parents, whom he and his siblings cared for.  He stated that he was better able to handle his frustration with co-workers.

The February 2010 VA examiner's opinion described the Veteran's PTSD symptomatology as producing reduced reliability and productivity due to such symptoms as irritability and poor sleep which affect his social and occupational relationships and physical health.  The Veteran denied a history of violence or assaultiveness, but he did describe an incident within the year in which he physically confronted an individual over a minor misunderstanding.

In May 2012 VA treatment records, the Veteran stated that stress at work triggers his PTSD symptoms, including intrusive thoughts, hypervigilance, isolation and avoidance.  The examiner noted that the PTSD symptoms render it difficult for the Veteran to maintain gainful employment, however, the Veteran remained employed.

In regard to a 70 percent rating, the Veteran's symptoms were not manifested as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

While the Veteran described symptoms such as avoidance and isolation, he has maintained a solid relationship with his wife and family.  While he described difficulty with his coworkers that impaired of his ability to work, he worked until 2012 when he retired with no evidence of excessive absenteeism or demotion.  While in July 2005 he reported having experienced suicidal ideation, he consistently denied suicidal and homicidal ideation elsewhere in the record.  While his mood has suffered, his judgment and thinking have been noted consistently as appropriate.

The impact of PTSD as occupational and social impairment with reduced reliability and productivity is supported by the Veteran's complaints, symptomatology, and the clinical findings, and is consistent with the GAF scores, which ranged from 57 to 62, indicative of at most moderate symptoms, (for example, occasional panic attacks or moderate difficulty in social and occupational, such as few friends and conflicts with peers or co-workers).

In regard to a 100 percent rating, there is no evidence prior to July 2013 of total occupational and social impairment.


Merits of the TDIU Claim

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, schedular requirements are met, as the combined evaluation is 80 percent from July 11, 2013, with service-connection for PTSD at 70 percent, diabetes mellitus type II at 20 percent, migraines at 10 percent, and erectile dysfunction at noncompensable.

Records from the Office of Personnel Management reflect that the Veteran retired from a production controller position on October 31, 2012.  The record supports that the Veteran has not been employed since this date.

An October 21, 2016 VA psychiatric note reflects consideration of the Veteran's PTSD symptoms, and the Veteran's reports, including that he has suffered from significant road rage.  The examiner stated the clinical opinion that due to the Veteran's significant PTSD, he is unable to sustain gainful employment.

A March 28, 2017 private treatment record indicates that the Veteran is seen twice monthly for psychiatric treatment.  The Veteran reported that he was able to work until 2012 because he worked primarily alone.  He stated he was unable to work from 2012 because he was unable to cope with stimulus of noises and groups of people around him.  The examiner stated that the Veteran's functioning is impaired occupationally, socially, and personally.  The examiner stated that the Veteran is isolative with persistent avoidance behaviors, irritability, and major anxiety, and he is unable to work.

In light of the medical evidence indicating that the Veteran is unable to work due to his service-connected PTSD disability, the Board concludes that the evidence supports a finding that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, TDIU is granted.



ORDER

Entitlement to an evaluation of 50 percent, but not greater, for PTSD prior to July 11, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


